DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          RONALD WILLIAMS,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D10-4237

                             [April 20, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John Hoy and Joseph Marx, Judges; L.T. Case No.
2008CF002293AXX.

  Jonathan R. Kaplan and Richard G. Lubin of Richard G. Lubin, P.A.,
West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

       EN BANC / ON REMAND FROM THE SUPREME COURT OF FLORIDA

GERBER, J.

   This case returns to us on remand from the Supreme Court of Florida.
The defendant appealed his four consecutive minimum mandatory twenty-
year sentences on four counts of aggravated assault with a firearm
resulting from one criminal episode. He argued the trial court erred in
finding that it was required to impose consecutive sentences pursuant to
section 775.087(2)(d), Florida Statutes (2008), which provides:

      It is the intent of the Legislature that offenders who actually
      possess, carry, display, use, threaten to use, or attempt to use
      firearms or destructive devices be punished to the fullest
      extent of the law, and the minimum terms of imprisonment
      imposed pursuant to this subsection shall be imposed for
      each qualifying felony count for which the person is convicted.
      The court shall impose any term of imprisonment provided for
      in this subsection consecutively to any other term of
      imprisonment imposed for any other felony offense.

§ 775.087(2)(d), Fla. Stat. (2008) (emphasis added).

   Sitting en banc, we affirmed, concluding that section 775.087(2)(d),
required the trial court to impose consecutive sentences resulting from one
criminal episode. Williams v. State, 125 So. 3d 879 (Fla. 4th DCA 2013).
However, we certified the following question to be of great public
importance:

      Does section 775.087(2)(d)’s statement that “The court shall
      impose any term of imprisonment provided for in this
      subsection consecutively to any other term of imprisonment
      imposed for any other felony offense” require consecutive
      sentences when the sentences arise from one criminal
      episode?

Id. at 880.

   Our supreme court answered the certified question in the negative and
quashed our decision. Williams v. State, SC13-1080, 2016 WL 825242
(Fla. Mar. 3, 2016).

   Based on the foregoing, we reverse the defendant’s four consecutive
minimum mandatory twenty-year sentences and remand for resentencing
consistent with our supreme court’s decision.

    Reversed and remanded for resentencing.

CIKLIN, C.J., WARNER, STEVENSON, GROSS, TAYLOR, MAY, DAMOORGIAN, LEVINE,
CONNER, FORST, and KLINGENSMITH, JJ., concur.1

                            *         *        *




1
   Because we issued our 2013 opinion en banc, we have issued this opinion on
remand en banc.

                                     2